              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 MICHELLE ERDMANN,

                      Plaintiff,
                                                   Case No. 19-CV-905-JPS-JPS
 v.

 PACKAGING CORPORATION OF
 AMERICA,                                                         ORDER

                      Defendant.


       This is an employment discrimination case that commenced on June

19, 2019. (Docket #1). On August 20, 2019, Michelle Erdmann, (“Plaintiff”),

filed an amended complaint alleging violations of 42 U.S.C. § 2000e et seq.

(“Title VII”) against her former employer, Packaging Corporation of

America (“Defendant”) and several supervisors. (Docket #9). In both the

initially filed complaint and the amended complaint, Plaintiff included a

Notice of Right to Sue letter dated May 13, 2019, which explained that she

had 90 days from the date of the Notice to file a lawsuit. (Docket #1-1 at 4;

Docket #9-1 at 6).

       The Court screened the amended complaint and permitted Plaintiff

to move forward on her Title VII claim. (Docket #10). After several

unreasonable delays, on December 16, 2019, Plaintiff filed a motion seeking

to adjourn the proceedings and dismiss the case without prejudice so that

she could secure counsel. (Docket #30). Defendant did not object to the

dismissal, so the Court entered an order dismissing the case without

prejudice. (Docket #32).




  Case 2:19-cv-00905-JPS Filed 06/09/21 Page 1 of 6 Document 38
       Ten months later, on October 19, 2020, Plaintiff filed a motion that

essentially sought relief from the 90-days to file suit requirement until she

could secure legal counsel. She explained that she had recently spoken to

an attorney who gave her some guidance on the 90-day filing timeframe,

and essentially told her that she had missed her opportunity to bring her

case. Plaintiff says that she was “under the impression when [she] filed a

Motion to Adjourn until [she] receive[d] legal counsel that it would be

placed on hold until then.” (Docket #33 at 1–2). She explained that she had

some issues with her mail back in January 2020, and she may have missed

the Court’s Order dismissing the case without prejudice. Two months later,

on December 16, 2020, Plaintiff filed another motion reiterating her request

for relief from the 90-day filing timeframe, which Defendant opposed,

(Docket #35, #36). On March 18, 2021, she wrote a letter to Chief Judge

Pepper, explaining that she had tried to put her case “on hold” back in 2019,

until she could find an attorney. (Docket #37).

       Plaintiff’s motions must be denied. First, Plaintiff had clear notice

that she must file her lawsuit within 90 days of receiving the Notice of Right

to Sue. The Notice of Right to Sue includes the following information on the

first page:




       On the next page, the information appears again, at the top:




                            Page 2 of 6
  Case 2:19-cv-00905-JPS Filed 06/09/21 Page 2 of 6 Document 38
If the Notice of Right to Sue letter was postmarked the same day it was

signed—i.e., May 13, 2019—then Plaintiff would have had until Monday,

August 19, 2019, to file the complaint, give or take a few days depending

on when she received the Notice. Consistent with this instruction, Plaintiff

filed the first complaint on June 19, 2019. (Docket #1). Her amended

complaint was filed on August 20, 2019, which was within the Court’s

previously ordered timeframe, and arguably still within the 90-day

requirement. (Docket #8).

        Once the lawsuit began, however, so did the delay tactics. On

October 21, 2019, Plaintiff filed a motion to disqualify opposing counsel and

a motion for an abeyance until the motion to disqualify could be decided.

(Docket #18). The basis of her argument was that Defendant used the same

counsel in a prior litigation against her. The Court denied the motion.

(Docket #19). On October 31, 2019, Plaintiff failed to attend the scheduling

conference that was previously noticed. (Docket #23). The Court ordered

Plaintiff to show cause as to why the case should not be dismissed. (Docket

#24).




                            Page 3 of 6
  Case 2:19-cv-00905-JPS Filed 06/09/21 Page 3 of 6 Document 38
       On November 7, 2019, Plaintiff filed a response to the show cause

order. (Docket #26). Plaintiff’s submission, while timely, was filled with

mundane excuses for tardiness in her case. See (Docket #27). Plaintiff

reiterated arguments from her motion to disqualify counsel, which the

Court again denied. (Id.). Although the Court found that the case could

proceed, it warned Plaintiff that if she engaged in “any further delay tactics

or refuse[d] to fully participate in the litigation process, this action [would]

be summarily dismissed.” (Id.)

       In December 2019, Plaintiff filed a motion to adjourn the trial and

dismiss the case without prejudice so that she could hire an attorney.

(Docket #30). In other words, six months after she first filed the case, she

decided to obtain counsel. Plaintiff did not file anything further with the

Court until October 19, 2020. (Docket #33). As of March 2021, she still had

not obtained counsel. See (Docket #37). It would appear that Plaintiff elected

to circumvent the usual timeframes imposed upon litigants in order to find

an attorney at her leisure.

       The Court is mindful that federal litigation is an arduous and intense

undertaking. It has endeavored to make the process manageable for

Plaintiff by providing her with a detailed trial scheduling order, as well as

relevant rules, forms, and guidance to assist in her litigation. (Docket #28).

Instead of processing this information and working on her case, Plaintiff

filed a motion to adjourn the trial and dismiss the case, and then never

bothered to inquire with the Clerk of Court to see whether the motion had

been granted or denied. Her recent submissions indicate that the first time

she learned of the Court’s December 27, 2019 Order approving the dismissal

was in a meeting with a prospective attorney in October 2020. While

Plaintiff may have had some frustrations with her post office box in January


                            Page 4 of 6
  Case 2:19-cv-00905-JPS Filed 06/09/21 Page 4 of 6 Document 38
2020, it was nevertheless incumbent on her to follow up with her

submissions to the Court. Plaintiff’s failure to litigate the case in good faith

is but one reason why the Court must deny her most recent motions.

       The other reason is simply the fact that the statute of limitations has

run. As Defendant points out, a plaintiff must file a suit within 90 days of

receiving the Notice of Right to Sue letter. 42 U.S.C. § 2000e-5(f)(1); 29 C.F.R.

§ 1614.407(a). “The filing of a suit stops the running of the statute of

limitations, though only contingently.” Elmore v. Henderson, 227 F.3d 1009,

1011 (7th Cir. 2000) (addressing a statute of limitations issue arising from a

Title VII case). If a lawsuit is later dismissed without prejudice, it “is treated

for statute of limitations purposes as if it had never been filed. Were this

not the rule, statutes of limitations would be easily nullified.” (Id.) (citations

omitted).

        In other words, when a lawsuit is filed, it does not serve as a

bookmark for a set of rights—it is the commencement of a vindication of

those rights. To dismiss that lawsuit is to end the journey towards

vindication. A plaintiff cannot simply file a case and then let it hang for

months or even years while she better positions herself for the fight. To

Plaintiff’s argument that she needs more time to obtain counsel: her cause

of action arose in September 2018—nearly three years ago. She has had a

considerable amount of time to find counsel, but has not done so. Her

requests that she be afforded still more time to prepare her case are, at this

point, completely improper.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for an order to re-file needed

documentation (Docket #33) be and the same is hereby DENIED; and




                            Page 5 of 6
  Case 2:19-cv-00905-JPS Filed 06/09/21 Page 5 of 6 Document 38
      IT IS FURTHER ORDERED that Plaintiff’s motion for an order to

place case on hold (Docket #35) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 9th day of June, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                            Page 6 of 6
  Case 2:19-cv-00905-JPS Filed 06/09/21 Page 6 of 6 Document 38
